Citation Nr: 0535185	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-17 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than November 3, 
1994, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD prior to March 14, 2000.

3.  Entitlement to a disability rating greater than 70 
percent for PTSD from March 14, 2000, on appeal from an 
original rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 50 
percent disability rating effective from November 3, 1994.

The veteran was awarded an increased evaluation for his 
service-connected PTSD, from 50 to 70 percent disabling by a 
December 2004 rating decision effective from March 14, 2000.


FINDINGS OF FACT

1.  The RO has notified the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  In December 1989 the RO denied the veteran's attempt to 
reopen his claim of service connection for PTSD; following 
appropriate notification, the veteran did not perfect an 
appeal of that decision.

4.  The veteran's claim to reopen the issue of service 
connection for PTSD was received on November 3, 1994.

5.  Prior to November 3, 1994, the veteran incurred PTSD as a 
result of his military service.

6.  Prior to November 1996, only the earlier criteria for 
rating PTSD are applicable.

7.  With respect to the period of time subsequent to November 
1996, the pre-November 1996 criteria for PTSD are more 
favorable to the veteran.

8.  Since the effective date of the grant of service 
connection the veteran has been demonstrably unable to obtain 
or retain employment as a result of his service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  A December 1989 confirmed rating decision, which denied 
the veteran's attempt to reopen his claim of entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2005).

2.  The veteran is not entitled to an effective date earlier 
than November 3, 1994, for the grant of service connection 
for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.4(b)(1), 3.155, 3.400 (2005).

3.  The criteria for a 100 percent disability rating for PTSD 
were met as of time of the grant of service connection.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Veteran
The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's claim to reopen the issue of service connection 
for a PTSD was received on November 3, 1994.  The veteran was 
granted entitlement to service connection for his PTSD by a 
December 2001 rating decision of the RO.  In an October 2002 
Statement of the Case, the RO denied an effective date 
earlier than November 3, 1994, for the grant of service 
connection for PTSD and denied an initial rating greater than 
50 percent for PTSD.  Only after that rating action and SOC 
were promulgated did VA on August 16, 2004, provide notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on August 16, 2004, was not 
given prior to the adjudication of his claims, the notice was 
provided by VA at those times, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, private medical records, 
and records from the Social Security Administration (SSA) 
have been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed disability) 
records exist that have not been obtained.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The veteran was provided VA 
examinations in March 1999, January 2001, and August 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in the August 2004 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claims or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2005).  There is no reasonable possibility that 
further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2005).


Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss in detail the extensive evidence 
obtained or submitted in this case.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
discussion below will focus on what the evidence shows or 
fails to show with regard to each of the veteran's claims.

1.  Earlier effective date
In a December 1989 letter, the RO informed the veteran that 
his attempt to reopen his claim of service connection for 
PTSD had been denied.  On November 3, 1994, the veteran filed 
his claim to reopen the issue of entitlement to service 
connection for PTSD.  In a December 2001 rating decision, the 
RO ultimately granted the veteran's claim, effective from the 
date of receipt of the veteran's claim to reopen.

In his September 2002 notice of disagreement with the 
effective date assigned by the RO, the veteran asserts that 
the award for service connection should have been effective 
from December 1989 because he did not receive the notice 
letter from VA regarding the denial of his claim at that 
time.  In his October 2002 substantive appeal, the veteran 
explained that he had moved to Alabama in 1989 and that he 
never received any forwarded mail from his old address in 
Illinois.  The veteran asserts that had he received the 
notice of the denial of his claim, he would have appealed 
that decision.

The claims folder contains a copy of the letter that provided 
the veteran with notice of the December 1989 decision.  Once 
VA mails a notice, the regularity of the administrative 
process is presumed "in the absence of clear evidence to the 
contrary."  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); see also Jones v. West, 12 Vet. App. 98, 101 (1998) 
(a presumption of regularity attaches to the mailing of 
notice to the latest address of record); cf. Hyson v. Brown, 
5 Vet. App. 262, 264-65 (1993) (the presumption of regularity 
does not attach when notice is returned as undeliverable).  
The veteran did not dispute the accuracy of the address on 
the December 14, 1989 letter.  Indeed, that letter was 
addressed to the veteran's address of record in Alabama.  The 
statements by the veteran essentially allege that the 
December 1989 decision letter was not received at the 
veteran's residence; however, the December 1989 letter was 
not returned as undeliverable.  The evidence is insufficient 
to rebut the presumption of regularity; it does not provide 
clear evidence that the veteran did not receive the notice.  
Based on this evidence, the Board finds that the veteran was 
properly notified of the December 1989 decision.  The veteran 
admits that he did not file a notice of disagreement with the 
December 1989 decision.  Because the veteran did not appeal 
the December 1989 confirmed rating decision, it became final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.302, 20.1103 (2005).

The effective date for the award of service connection, in a 
reopened claim or in a claim based upon the receipt of new 
and material evidence, will be the date of receipt of claim 
or date entitlement arose, whichever is later.  See 38 C.F.R. 
§§ 3.400(q)(1)(ii), 3.400(r) (2005) (emphasis added).  The 
veteran does not allege nor does a review of the record 
reveal that he submitted a claim of entitlement to service 
connection for PTSD after December 14, 1989 (the date of the 
notice of the December 1989 confirmed rating decision denying 
his claim of entitlement to service connection) and prior to 
November 3, 1994 (the date of receipt of his claim to 
reopen).

The evidence shows that the veteran was diagnosed and treated 
for PTSD prior to November 3, 1994; therefore, it is clear 
that the date that entitlement to service connection for PTSD 
arose is earlier than the date of receipt of the veteran's 
claim to reopen the issue of entitlement to service 
connection for PTSD.  Accordingly, the date of receipt of the 
veteran's claim is the later of the two dates and was 
assigned by the RO as the effective date for the award of 
service connection.  See 38 C.F.R. §§ 3.400(q)(1)(ii), 
3.400(r) (2005).

Because there is no provision in this case that would allow 
for the assignment of an effective date earlier than the date 
of receipt of the veteran's claim to reopen, the Board 
concludes than an effective date earlier than November 3, 
1994, is not warranted.  



2.  Higher ratings
The veteran has disagreed with the disability ratings 
assigned for his service-connected PTSD.  Because this appeal 
is from the initial rating assigned to a disability upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  Regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1996), 
including the rating criteria for evaluating mental 
disorders.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
This amendment was effective November 7, 1996.  Id.  The law 
requires that for any date prior to November 7, 1996, the 
Board cannot apply the revised regulations.

The RO provided the new regulations in an October 2002 
Statement of the Case.  Although the RO failed to provide the 
old regulations to the veteran, because the result below is a 
complete grant of the veteran's claim, the veteran is not 
prejudiced by this error.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board finds that the old 
rating criteria are more favorable to the veteran's claim 
because they result in a complete grant of the benefits 
sought.

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 
100 percent disability rating may be assigned (1) where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the appellant was demonstrably unable to obtain or 
retain employment.  Id.  Each of these three sets of criteria 
is an independent basis for grant of a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

The veteran has been unemployed since approximately December 
1985.  The veteran has received VA disability benefits based 
upon his unemployability effective from November 3, 1994, 
which is also the effective date of the grant of service 
connection for the veteran's PTSD.  Although not within the 
time period now under consideration, it is relevant that in 
October 1987 the veteran was examined by a private 
psychiatrist in conjunction with the veteran's claim for 
disability benefits from the SSA.  The psychiatrist diagnosed 
with veteran with PTSD and opined that the veteran was 
totally incapable of functioning in a job-related activity.  
In September 2002 statement, a private psychiatrist who has 
treated the veteran for many years, including while the 
psychiatrist was employed by VA, opined that the veteran was 
unemployable due to his PTSD.  The veteran's symptoms 
included nightmares, flashbacks, suspiciousness of others, 
and difficulty with memory and concentration.  In an April 
1992 statement the psychiatrist had opined that the veteran 
was totally disabled so as to be prevented from engaging in 
further work as an operating engineer.  At an August 2004 VA 
examination, a VA psychiatrist opined that the veteran was 
unable to work because of the veteran's PTSD symptoms with 
frequent hospitalizations.

The only evidence during the period on appeal possibly 
suggesting that the veteran's symptoms of PTSD did not 
preclude employment was a September 1996 private mental 
status examination conducted for the SSA.  The examiner 
opined that the veteran had capabilities in the areas of 
gardening and yard work.  However, given the fact that the 
veteran actually was unemployed at this time, the Board finds 
that this opinion is too speculative to undermine the other 
evidence of record showing only limited success in the 
treatment of the veteran's service connected PTSD.  Further, 
the examiner in September 1996 noted that any such gardening 
work could not involve intensive social contact with other 
individuals because such contact might destabilize the 
veteran.  The examiner also noted that the veteran's PTSD 
symptoms at times bordered on psychosis and that the veteran 
had periodic instability related to his PTSD.  These 
conclusions by the examiner are more consistent with the 
other evidence of record showing that the veteran has been 
unemployable as a result of his service-connected PTSD since 
at least 1987.  Further, the veteran's VA psychiatrist at 
that time, who has later treated the veteran privately, 
indicated that the veteran's PTSD could produce bizarre and 
inappropriate reactions.

There is competent medical evidence of record that attests to 
the severity of the veteran's service-connected PTSD.  The 
appellant has nightmares, difficulty sleeping, panic attacks, 
difficulty trusting others, hypervigilance, an exaggerated 
startle response, anger outbursts, irritability, depression, 
and anxiety.  He lives in a remote location and does not 
work.  He last worked in 1985.  During the period on appeal, 
the veteran has consistently received Global Assessment of 
Functioning (GAF) scores in the range of 41-50.  A GAF score 
of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  Further, the treatment and examination 
records reporting these scores reflect symptoms or rationales 
supporting the assignment of such scores.

Although the veteran has carried other psychiatric diagnoses 
in addition to PTSD during the period on appeal, there is no 
evidence distinguishing the symptoms of his PTSD from 
symptoms of any other diagnoses.  Even though the veteran has 
during the period on appeal be treated for alcohol 
dependence, in May 1996 a VA physician attributed the 
veteran's alcohol abuse to his inability to deal with PTSD 
symptoms.  There is no evidence to rebut this opinion.  
Finally, the Board acknowledges that the veteran does have 
serious a service-connected physical disability, which 
contributes to his unemployability.  However, the Board is 
unwilling to find that, if the veteran did not have any 
physical disabilities, his service-connected PTSD would not 
render him "demonstrably unable to obtain or retain 
employment" as contemplated under the old rating schedule.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  As such, the 
evidence of record supports a grant of an increased rating of 
100 percent for the veteran's service connected PTSD as of 
November 3, 1994.




ORDER

Entitlement to an effective date earlier than November 3, 
1994, for the grant of service connection for PTSD, is 
denied.

Entitlement to a 100 percent disability rating for PTSD since 
the effective date of the grant of service connection is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


